Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Election/Restrictions
2.        Restriction to one of the following inventions is required under 35 U.S.C. 121:
            I.    Claims 25-33 and 38-44 are drawn to management of multicast group membership, classified in H04L, subclass 12/185.
           II.    Claims 34-37 and 45-48 are drawn to services for machine-to-machine communication (M2M) or machine type communication (MTC), classified in H04W, subclass 4/70
3.     The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. In the instant case, invention I is concerned with a device for participating in a group of cooperating devices that is identified by a group code; while invention II is concerned with a device for assisting other devices to operate cooperatively in a group of devices. See MPEP§ 806.05(d).
         The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in 
4.    Because these invention are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purpose as indicated is proper.
5.       Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

                                                      Conclusion
6.      If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
        The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
7.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status 
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465